— In an action sounding in negligence and breach of contract to recover damages for the destruction of property, plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 12, 1983, which (1) granted defendant’s motion for summary judgment dismissing the complaint, and (2) denied plaintiff’s cross motion, inter alia, for leave to serve an amended complaint.
Order affirmed, with costs, for reasons stated by Justice Doyle at Special Term. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.